          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 1 of 25



David C. Silver, Esq. (pro hac vice forthcoming)
Jason S. Miller, Esq. (pro hac vice forthcoming)
SILVER MILLER
11780 W. Sample Road
Coral Springs, Florida 33065
Telephone:       (954) 516-6000
E-mail: DSilver@SilverMillerLaw.com
E-mail: JMiller@SilverMillerLaw.com

Michael L. Braunstein, Esq.
THE BRAUNSTEIN LAW FIRM, PLLC
3 Eberling Drive
New City, New York 10956
Telephone:     (845) 642-5062
E-mail: mbraunstein@braunsteinfirm.com

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                        Civil Action No. ________________________________


MANFRED LAGEMANN, an individual; STEVEN KOENIG, an individual;
MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual;
ROLAND MAWLABAUX, an individual; CAMERON PATTISON, an individual;
THI THANH XUAN DIANA VU a/k/a DIANA VU, an individual;
EDMOND TRUONG, an individual; VITALIY RUDENKO, an individual;
and YEW HWEE NG, an individual;
        Plaintiffs,
v.
JEREMY SPENCE, an individual; JAIME CRUZ-HERRERA, an individual;
JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual;
GERARD SPENCE, an individual; and EMILY SPENCE, an individual;
      Defendants.
________________________________________________/

                                                   COMPLAINT

        Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG, an individual;

MITCH       STERCKX,           an    individual;      AIVARAS          CEPELIS,         an     individual;   ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
             Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 2 of 25



DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual (hereinafter collectively

“Plaintiffs”), by and through undersigned counsel, hereby sue Defendants, JEREMY SPENCE, an

individual (“SPENCE”); JAIME CRUZ-HERRERA, an individual (“CRUZ-HERRERA”); and

JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual (“BLACKXANTUS”) (SPENCE,

CRUZ-HERRERA, and BLACKXANTUS collectively “the CSM FUND Defendants”); GERARD

SPENCE, an individual; and EMILY SPENCE, an individual; pursuant to violations of common

law to recover damages incurred by Plaintiffs as well as to obtain certain equitable relief related to

the harm Plaintiffs have suffered. In support thereof, Plaintiffs state as follows:

                                     PRELIMINARY STATEMENT

        1.       This action seeks to remedy the exploitation of unsuspecting investors who placed

their trust, as well as a significant amount of their cryptocurrency funds, into the hands of a self-

promoted alternative currency trader/hedge fund manager and the entity through which he operated

his deceptive scheme (COIN SIGNALS). Vital to the success of the scheme was a “hype man”

(CRUZ-HERRERA) and an investment technician (BLACKXANTUS) who purportedly managed

the computer program that received and allocated funds within the supposed COIN SIGNALS

hedge funds.

        2.       To secure Plaintiffs’ confidence and their digital assets, the CSM FUND Defendants

employed a series of false and misleading representations -- all of which resulted in a devastating

economic loss to Plaintiffs.

        3.       SPENCE electronically solicited followers around the world to join him on social

media channels and in online discussion groups focused on cryptocurrency investing.

        4.       Behind the veil of the internet, SPENCE represented to Plaintiffs and others that he

was operating several different hedge funds including the ALTS FUND, the LONG TERM FUND,

                                                         -2-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
             Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 3 of 25



and primarily for the purposes of this lawsuit, the COIN SIGNALS MEX FUND (“CSM FUND”)

as well as managed entry to an Initial Coin Offering (the “Evermarkets ICO”) (all investment

vehicles collectively the “FUND”) that, inter alia, aggregated cryptocurrency investments and

implemented a proprietary trading methodology through which investors would receive lucrative

returns on their investments.

        5.       In actuality, SPENCE was nothing more than a young, energetic con man who was

operating a classic Ponzi scheme.

        6.       The CSM FUND was not a hedge fund registered with any regulatory authority in

the United States, nor did it adhere to any of the regulatory requirements such an investment fund is

supposed to follow.

        7.       Upon information and belief, assets contributed by investors to the CSM FUND

were pooled in common investment trading accounts at several cryptocurrency exchanges (e.g.,

Coinbase, Bittrex, BitMEX, Binance), though the contributors to the CSM FUND were not

accredited in any way. Additionally, the CSM FUND was not leveraged with financial backing from

any funding source other than the investors’ own cryptocurrency assets.

        8.       Moreover, investment returns reflected by the CSM FUND were not legitimately

generated returns; rather, they were simply reallocations to older investors of new investors’ assets.

        9.       At its height, the CSM FUND purported to hold as much as 1,300 bitcoin deposited

by CSM FUND participants -- a sum valued at greater than Ten Million Dollars ($10,000,000.00).

        10.      In late-2018, as the CSM FUND Defendants’ scheme started to crumble, SPENCE

prevented CSM FUND participants from withdrawing any of their assets.

        11.      As more and more questions were raised by CSM FUND investors about the

faltering nature of the CSM FUND, SPENCE proffered untenable excuses about “hacks” and

“family emergencies” as a way to stall for time to plot his next move.

                                                        -3-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
            Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 4 of 25



          12.   In or about September 2018, SPENCE announced that all investor funds were safe

and were being prepared for return to all of the investors as a full liquidation for value.

After permitting partial withdrawals for certain CSM FUND members, SPENCE represented in or

about December 2018 that no further withdrawals or refunds would be processed for CSM FUND

members.

          13.   SPENCE further represented that at the time of his announcement, the CSM FUND

only held approximately 200 bitcoin. Plaintiffs’ investments represent approximately half of those

assets.

          14.   As of the date of this filing, SPENCE is holding Plaintiffs’ funds and has prevented

Plaintiffs from accessing, withdrawing, or reclaiming those funds.

          15.   Additionally, upon information and belief, SPENCE has transferred to his parents

(GERARD SPENCE and EMILY SPENCE) a portion of the assets wrongfully taken from

Plaintiffs in an attempt to fraudulently transfer funds that do not belong to him.

          16.   Plaintiffs bring this action to recover from Defendants the lucrative financial assets

taken from them under fraudulent pretenses and now withheld from them under equally

unwarranted and unjust means.

                                      GENERAL ALLEGATIONS

                                                 THE PARTIES

                                                    Plaintiffs

          17.   Plaintiff MANFRED LAGEMANN is an individual domiciled in Queensland,

Australia; and is sui juris. Plaintiff LAGEMANN invested cryptocurrency in the CSM FUND.

          18.   Plaintiff STEVEN KOENIG is an individual domiciled in Katy, Texas; and is sui

juris. Plaintiff KOENIG invested cryptocurrency in the CSM FUND.



                                                        -4-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 5 of 25



       19.     Plaintiff MITCH STERCKX is an individual domiciled in Antwerp, Belgium; and is

sui juris. Plaintiff STERCKX invested cryptocurrency in the CSM FUND. He also invested in the

ALT FUND managed by SPENCE.

       20.     Plaintiff AIVARAS CEPELIS is an individual domiciled in Trondheim, Norway; and

is sui juris. Plaintiff CEPELIS invested cryptocurrency in the CSM FUND.

       21.     Plaintiff ROLAND MAWLABAUX is an individual domiciled in London, England,

United Kingdom; and is sui juris. Plaintiff MAWLABAUX invested cryptocurrency in the CSM

FUND.

       22.     Plaintiff CAMERON PATTISON is an individual domiciled in New South Wales,

Australia; and is sui juris. Plaintiff PATTISON invested cryptocurrency in the CSM FUND.

       23.     Plaintiff THI THANH XUAN DIANA VU a/k/a DIANA VU is an individual

domiciled in New South Wales, Australia; and is sui juris. Plaintiff VU invested cryptocurrency in the

CSM FUND.

       24.     Plaintiff EDMOND TRUONG is an individual domiciled in Queensland, Australia;

and is sui juris. Plaintiff TRUONG invested cryptocurrency in the CSM FUND.

       25.     Plaintiff VITALIY RUDENKO is an individual domiciled in Madrid, Spain; and is

sui juris. Plaintiff RUDENKO invested cryptocurrency in the CSM FUND.

       26.     Plaintiff YEW HWEE NG is an individual domiciled in Singapore; and is sui juris.

Plaintiff NG invested cryptocurrency in the CSM FUND.

                                                  Defendants

       27.     Defendant SPENCE is an individual domiciled in New York, New York; is a citizen

of the New York; and is sui juris. At all times material hereto, SPENCE was a principal of COIN

SIGNALS and served as its primary promoter.



                                                       -5-
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 6 of 25



       28.     Defendant CRUZ-HERRERA is an individual domiciled in North Bergen, New

Jersey; is a citizen of the State of New Jersey; and is sui juris. At times material hereto, CRUZ-

HERRERA was a classmate of SPENCE’s at New York University, and the two also shared an

apartment together as roommates.

       29.     Defendant JOHN DOE NO. 1 a/k/a BLACKXANTUS is an individual believed to

be domiciled in the United States and sui juris. His true name is unknown at this time, as is the state

of his domicile. BLACKXANTUS purported to be the person who operated the computerized

program that received investor deposits into the CSM FUND, subsequently allocated assets within

the CSM FUND, and prepared the information that falsely represented to CSM FUND members

what their individualized FUND holdings were at any time.

       30.     Defendant GERARD SPENCE is an individual domiciled in Bristol, Rhode Island;

is a citizen of the State of Rhode Island; and is sui juris. Defendant GERARD SPENCE is

Defendant JEREMY SPENCE’s father. Upon information and belief, at all times material hereto,

Defendant GERARD SPENCE was married to Defendant EMILY SPENCE.

       31.     Defendant EMILY SPENCE is an individual domiciled in Bristol, Rhode Island; is a

citizen of the State of Rhode Island; and is sui juris. Defendant EMILY SPENCE is Defendant

JEREMY SPENCE’s mother. Upon information and belief, at all times material hereto, Defendant

EMILY SPENCE was married to Defendant GERARD SPENCE.

       32.     In addition to those persons and entities set forth as Defendants herein, there are

likely other parties who may well be liable to Plaintiffs but respecting whom Plaintiffs currently lack

specific facts to permit them to name such person or persons as a party defendant. By not naming

such persons or entities at this time, Plaintiffs are not waiving their right to amend this pleading to

add such parties, should the facts warrant adding such parties.



                                                        -6-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 7 of 25



                                        JURISDICTION AND VENUE

        33.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the amount in controversy exceeds Seventy Five Thousand Dollars ($75,000.00),

exclusive of interest, costs and attorneys’ fees, and is an action between citizens of different states.

        34.     This Court has personal jurisdiction over the defendants because: (a) several

defendants operate an entity that is present and/or doing business within this jurisdiction, (b) several

defendants are individuals residing and working within this jurisdiction, and (c) the defendants’

tortious activity occurred within this jurisdiction.

        35.     Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1391, as the

causes of action alleged herein arose in New York, New York County, New York.

                       FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

        36.     In or about December 2017, SPENCE started a group on Telegram (an online

mobile and desktop messaging service through which members exchange private, secure messages)

to solicit from cryptocurrency holders interest in investments in COIN SIGNALS, the company

SPENCE purported to be operating.

        37.     As represented by SPENCE, COIN SIGNALS utilized trading algorithms and

unique models to process cryptocurrency trading data and exploit trading opportunities in such a

way that would generate significant investment returns for the company’s investors.

        38.     SPENCE, on behalf of COIN SIGNALS, made general solicitations to obtain

investor funding, including, upon information and belief, soliciting and/or selling to unaccredited

investors (as defined under federal and state rules and regulations) those investments. Plaintiffs

were among the unaccredited investors solicited by SPENCE.

        39.     SPENCE promoted himself as a successful cryptocurrency trader who was looking

for investors willing to join him on his “journey to 50x portfolio value this year.” In one of his

                                                        -7-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 8 of 25



December 2017 posts, SPENCE wrote: “If you guys stick with me in 2018[,] you have no excuse

not to 20x your money. If you don’t[,] you will get a full group refund . . . .”

        40.     After having generated interest on Telegram and having gathered a significant

number of interested investors in COIN SIGNALS, SPENCE moved the group over to Discord,

another online messaging and chat service in which participants congregate in “chat rooms” to

discuss, in a group setting, matters of common interest.

        41.     Once they relocated themselves to Discord, SPENCE further narrowed the group

and created a private subgroup -- including Plaintiffs -- to discuss the CSM FUND and what each

investor had to do to participate in the CSM FUND.

        42.     To be a member of the CSM FUND subgroup on Discord, a person had to be

invited to join the subgroup through a unique web link.

        43.     Plaintiffs were all invited, and all joined, that Discord subgroup.

        44.     SPENCE actively solicited Plaintiffs to invest in the CSM FUND by, amongst other

things, making to Plaintiffs the following representations about himself:

                (a)        SPENCE is an accomplished cryptocurrency trader;

                (b)        SPENCE’s investment strategies had made him wealthy; and

                (c)        SPENCE’s investment strategies were primed to increase the value of
                           his personal cryptocurrency portfolio by as much as 50x in the
                           coming year.

        45.     With regard to the CSM FUND itself, SPENCE made to Plaintiffs the following

representations to induce Plaintiffs into investing in the CSM FUND:

                (a)        Plaintiffs would enjoy terrific growth potential after transferring their
                           investment assets to the CSM FUND;

                (b)        Investing in the CSM FUND would suit Plaintiffs’ investment goals;

                (c)        Plaintiffs’ investments would provide them high returns with little or
                           no risk;


                                                           -8-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
              Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 9 of 25



                  (d)        Investing in the CSM FUND would be life changing for Plaintiffs
                             and would greatly strengthen their financial holdings; and

                  (e)        The proprietary investment strategies employed by the CSM FUND
                             were expected to provide each CSM FUND participant a 20x or
                             greater return on investment within one year.

        46.       CRUZ-HERRERA, appearing under the screen name CryptoSpaceGuy, actively

participated in the Discord chatroom as a strong supporter of SPENCE and the CSM FUND.

        47.       Unbeknownst to Plaintiffs at the time, SPENCE and CRUZ-HERRERA were close

friends, were classmates at New York University (as recently as 2017), and shared an apartment

together as roommates.

        48.       Additionally, SPENCE and CRUZ-HERRERA had a history of working with one

another in the past, having co-founded a company in or about late-2016 called Snaplink (originally

called “Slipcode”) -- a self-described “software-as-a-service (SaaS) tool that helps marketers

maximize results of using URL-linked snapcodes in their print ads” -- and another company at or

about the same time called Playbook (an eReader curating venture development articles and blogs

for startup business founders).

        49.       Upon information and belief, SPENCE and CRUZ-HERRERA had agreed to have

CRUZ-HERRERA serve in the Discord chats as a “hype man” -- pumping up Plaintiffs with his

glowing endorsements of SPENCE and the CSM FUND -- while concealing his numerous close ties

to SPENCE outside of the CSM FUND itself.

        50.       Moreover, unbeknownst to Plaintiffs at the time, CRUZ-HERRERA was duly

compensated for promoting the CSM FUND and SPENCE to the Discord subgroup, including

Plaintiffs.

        51.       Additionally, BLACKXANTUS likewise appeared on the Discord chats and pumped

up the opportunity to invest in the FUND.


                                                             -9-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 10 of 25



       52.     Moreover, BLACKXANTUS served as the “intake” person who received incoming

cryptocurrency deposits into the CSM FUND; and he, upon information and belief, created or

assisted in creating the profit and loss statements that represented to investors (including Plaintiffs)

the purported size and vitality of the CSM FUND, which further enticed investors upon seeing the

impressive returns the CSM FUND was allegedly producing.

       53.     In reasonable reliance on the representations as they had been made to Plaintiffs by

the CSM FUND Defendants about the FUND, Defendant SPENCE’s credentials, and the other

representations noted above; Plaintiffs made the following investments in the FUND:

                                                                              APPROX. VALUATION
                         NAME                              ASSETS
                                                                              OF ASSETS INVESTED
                                                        INVESTED                  (as of June 1, 2018)
                 Manfred Lagemann                       17.2 bitcoin                 $129,000.00
                                                          9 Ether                     $5,400.00
                    Steven Koenig                        7.8 bitcoin                  $58,500.00
                    Mitch Sterckx                       22.6 bitcoin                 $169,500.00
                                                         12 Ether                     $7,200.00
                    Aivaras Cepelis                     14.4 bitcoin                 $108,000.00
                                                          7 Ether                     $4,200.00
                  Roland Mawlabaux                       10 bitcoin                   $75,000.00
                  Cameron Pattison                       10 bitcoin                   $75,000.00
                       Diana Vu                         11.9 bitcoin                  $89,250.00
                   Edmond Truong                         9.7 bitcoin                  $72,750.00
                   Vitaliy Rudenko                       5.4 bitcoin                  $40,500.00
                    Yew Hwee Ng                          7.5 bitcoin                  $56,250.00
                                                       116.5 bitcoin
                                      TOTAL                                          $ 890,550.00
                                                         28 Ether

       54.     At the time the above-listed representations were made to Plaintiffs, the CSM

FUND Defendants knew or should have known the representations were false, yet the CSM FUND

Defendants made them anyway to induce Plaintiffs to invest their money in the CSM FUND.


                                                       - 10 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 11 of 25



       55.     Moreover, to conceal SPENCE’s own financial stake in the CSM FUND and

responsibility to the CSM FUND participants, SPENCE and BLACKXANTUS recorded as a

fifteen percent (15%) “tip” the fees and commissions paid to the CSM FUND’s proprietors on each

CSM FUND investment, rather than conceding the mandatory commission payment that it was.

       56.     Despite his purposeful mischaracterizations, SPENCE received both direct and

indirect compensation for managing the CSM FUND.

       57.     In a similar manner to CRUZ-HERRERA, BLACKXANTUS was duly compensated

for his services to the CSM FUND.

       58.     As time advanced, the CSM FUND appeared to be losing significant value, which

SPENCE represented to Plaintiffs was the result of hacks and market factors beyond his control.

Notwithstanding these troubling losses, Plaintiffs unwittingly accepted SPENCE’s explanations and

maintained their investment positions in the CSM FUND.

       59.     In late-2018, Plaintiffs became growingly concerned about the CSM FUND’s losses;

and Plaintiffs questioned SPENCE about the seemingly troubled state of the CSM FUND.

       60.     At that time, SPENCE told Plaintiffs that he would not allow any more withdrawals

from the CSM FUND, which greatly concerned Plaintiffs and caused them to dig deeper into

SPENCE’s activities.

       61.     In the course of uncovering the truth about SPENCE, COIN SIGNALS, and the

FUND, Plaintiffs learned the following material facts pertaining to their investments in the FUND:

               (a)        COIN SIGNALS was not a legally formed entity registered with any
                          governmental authority, including the New York Department of
                          State’s Division of Corporations;

               (b)        The CSM FUND was not registered as a hedge fund with, nor did it
                          obtain an exemption from registration from, any state or federal
                          securities regulatory authority;

               (c)        The account statements presented to each investor, including
                          Plaintiffs, purporting to reflect the investor’s holdings in the CSM
                                                         - 11 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 12 of 25



                           FUND were fabricated by the CSM FUND Defendants with false
                           and misleading information;

                (d)        The profit and loss statements presented to CSM FUND investors,
                           including Plaintiffs, which purported to reflect the financial strength
                           of the CSM FUND were fabricated by the CSM FUND Defendants
                           with false and misleading information;

                (e)        The CSM FUND was not a hedge fund at all; and

                (f)        The confidence the CSM FUND Defendants had instilled in
                           Plaintiffs based on SPENCE’s purported success as a cryptocurrency
                           investor was entirely baseless, as SPENCE made his profits by
                           operating a Ponzi scheme, not through verifiable investment
                           strategies.

        62.     One private chatroom message posted by BLACKXANTUS (just recently

discovered by Plaintiffs) and exchanged with other CSM FUND administrators revealed not only

the truth behind the Ponzi scheme but also the CSM FUND Defendants’ utter disdain for the CSM

FUND investors of whom they had taken advantage:




As BLACKXANTUS admitted, investors’ deposits did not go toward an investment program;

rather, the funds were taken by the CSM FUND Defendants to, inter alia, pay off their own debts.

        63.     Plaintiffs did not know, and through the exercise of reasonable diligence could not

have discovered, the fraudulent misrepresentations that were being perpetrated upon them by the

CSM FUND Defendants.

        64.     The CSM FUND Defendants’ actions, omissions, and misrepresentations

constituted a fraud and deceit on Plaintiffs.




                                                          - 12 -
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 13 of 25



        65.     As a result of the above-cited actions, omissions, and misrepresentations, Plaintiffs

has been damaged in that they have lost 116.5 bitcoin and 28 Ether, which represent the

cryptocurrency they invested in the CSM FUND Defendants’ fraudulent FUND.

        66.     SPENCE used his position of trust with the CSM FUND to induce Plaintiffs’

investments and successfully conduct and conceal all of the misleading and fraudulent activity

perpetrated upon Plaintiffs in connection with the CSM FUND.

        67.     Plaintiffs have duly performed all of their duties and obligations, and any conditions

precedent to Plaintiffs bringing this action have occurred, have been performed, or else have been

excused or waived.

        68.     To enforce their rights, Plaintiffs have retained undersigned counsel and are

obligated to pay counsel a reasonable fee for its services, for which the CSM FUND Defendants are

liable as a result of their bad faith and otherwise.


                          COUNT I – FRAUDULENT INDUCEMENT
                            [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        69.     SPENCE, by acts of both omission and commission, made false statements to

Plaintiffs concerning material facts about their investments.

        70.     SPENCE knew at the time the statements were made to Plaintiffs that the

statements were false.

        71.     SPENCE intended that Plaintiffs would be induced into action by relying upon the

statements of fact he made to them.

        72.     In the course of investing their cryptocurrency through the CSM FUND Defendants

and entrusting the CSM FUND Defendants to properly handle their investments, Plaintiffs

reasonably and justifiably relied on the statements of fact made to them by SPENCE.

                                                       - 13 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 14 of 25



        73.     As a direct and proximate result of Plaintiffs’ reliance on the statements made to

them by SPENCE, Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.

                            COUNT II – BREACH OF FIDUCIARY DUTY
                               [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        74.     Plaintiffs and SPENCE shared a relationship whereby:

                (a)        Plaintiffs reposed trust and confidence in SPENCE, and

                (b)        SPENCE undertook such trust and assumed a duty to advise,
                           counsel and/or protect Plaintiffs.

        75.     SPENCE owed Plaintiffs a fiduciary duty to, among other things:

                (a)        disclose to Plaintiffs all material information pertaining to Plaintiffs’
                           investments in the CSM FUND; and

                (b)        refrain from making false statements or creating misimpressions of
                           material fact as they relate to Plaintiffs’ investments in the CSM
                           FUND.

        76.     SPENCE breached his duty to Plaintiffs.

        77.     As a direct and proximate result of Plaintiffs’ reliance on the statements made to

them by SPENCE, Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

                                                          - 14 -
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 15 of 25



MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.

                  COUNT III – FRAUDULENT MISREPRESENTATION
                        [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        78.     SPENCE, by acts of both omission and commission, made false statements to

Plaintiffs concerning material facts about their investments.

        79.     SPENCE knew or should have known, at the time the statements were made, that

the statements were false.

        80.     SPENCE intended Plaintiffs would rely on the false statements of fact made to

them.

        81.     In the course of investing their money through SPENCE and entrusting SPENCE

to properly handle their investments in the supposed CSM FUND, Plaintiffs reasonably and

justifiably relied on the statements of fact made to them by SPENCE.

        82.     As a direct and proximate result of Plaintiffs’ reliance on the statements made to

them by SPENCE, Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment


                                                       - 15 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 16 of 25



against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.

                    COUNT IV – NEGLIGENT MISREPRESENTATION
                         [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        83.     SPENCE, by acts of both omission and commission, made false statements to

Plaintiffs concerning material facts about their investments.

        84.     SPENCE knew or should have known, at the time the statements were made, that

the statements were false.

        85.     SPENCE intended Plaintiffs would rely on the false statements of fact made to

them.

        86.     In the course of investing their money through the CSM FUND Defendants and

entrusting the CSM FUND Defendants to properly handle their investments, Plaintiffs reasonably

and justifiably relied on the statements of fact made to them by SPENCE.

        87.     As a direct and proximate result of Plaintiffs’ reliance on the statements made to

them by SPENCE, Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.




                                                       - 16 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 17 of 25



                                   COUNT V – RESCISSION
                              [AGAINST DEFENDANT JEREMY SPENCE]

       Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

       88.     The terms of participation and investment in the CSM FUND constitute a contract

between: (1) Plaintiffs and (2) SPENCE, who acted through a sham entity (COIN SIGNALS) that

was never legally registered as a business with any governmental authority.

       89.     The terms of participation and investment in the CSM FUND called for an

investment of cryptocurrency by Plaintiffs.

       90.     As a result of the CSM FUND Defendants’ fraud, false representations, and

violation of federal and state securities laws in connection with the CSM FUND, Plaintiffs state their

demand that the contract be rescinded and canceled.

       91.     To the extent that Plaintiffs have received from the CSM FUND any legitimately

derived benefits through the contract -- though none are known to them at this time -- Plaintiffs

hereby offer to restore those benefits once they are identified and can be quantified. As of the date

of filing this pleading, though, the only “benefits” Plaintiffs appear to have received are merely

reallocations of investment funds contributed by other CSM FUND participants, and the CSM

FUND was nothing more than a Ponzi scheme operated by the CSM FUND Defendants.

       92.     As a direct and proximate cause of SPENCE’s conduct, Plaintiffs have been

damaged.

       93.     SPENCE is subject to liability because he is believed to control the assets invested

by Plaintiffs which must be disgorged and returned to Plaintiffs in effectuating the rescission of the

contract into which they were unlawfully led.

       WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN
                                                      - 17 -
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 18 of 25



DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.

                              COUNT VI – UNJUST ENRICHMENT
                               [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        94.     Plaintiffs had a direct relationship with SPENCE whereby Plaintiffs conferred a

benefit upon SPENCE including, but not limited to, the cryptocurrency invested in the CSM FUND

(which SPENCE misappropriated for his own corporate and personal benefits) as well as the fees

and commissions (which SPENCE disingenuously characterized as a “tip”) paid to SPENCE for

managing Plaintiffs’ investments in the CSM FUND.

        95.     SPENCE was enriched by Plaintiffs at Plaintiffs’ expense.

        96.     SPENCE has reaped the benefits of operating and/or personally benefiting from

inducing Plaintiffs to invest in a fraudulent Ponzi/pyramid scheme, thereby causing Plaintiffs actual

harm.

        97.     It would be unconscionable and against the fundamental principles of justice, equity,

and good conscience for SPENCE to retain the substantial monetary benefits he has received as a

result of his misconduct.

        98.     To remedy SPENCE’s unjust enrichment, the Court should order SPENCE to

immediately return Plaintiffs’ investments and disgorge any amounts received by SPENCE as a

result of his misconduct alleged herein.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN
                                                       - 18 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 19 of 25



DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.

                                   COUNT VII – CONVERSION
                               [AGAINST DEFENDANT JEREMY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        99.     Plaintiffs transferred funds and assets to SPENCE for investment to participate in

the CSM FUND.

        100.    SPENCE has kept all or a portion of Plaintiffs’ funds and assets after Plaintiffs

requested their return, despite SPENCE’s lack of any ownership interest in the assets.

        101.    By refusing to return to Plaintiffs their assets, SPENCE intended to interfere with,

and indeed has interfered with, Plaintiffs’ ownership and interest in those holdings and has deprived

Plaintiffs of their property, permanently or temporarily.

        102.    Upon information and belief, SPENCE has utilized all or a portion of Plaintiffs’

funds and assets to cover SPENCE’s own business expenses and to enrich himself.

        103.    As a result of SPENCE’s conversion of Plaintiffs’ funds and assets to his own

corporate and personal uses, Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, for an amount within the jurisdictional limits

of this court, including an award of interest and costs.
                                                       - 19 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 20 of 25



                       COUNT VIII – CIVIL CONSPIRACY
  [AGAINST JEREMY SPENCE, CRUZ-HERRERA, AND JOHN DOE NO. 1 A/K/A BLACKXANTUS]

       Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

       104.    The CSM FUND Defendants conspired with one another to perpetrate an unlawful

act upon Plaintiffs or to perpetrate a lawful act by unlawful means, to wit: they made multiple

misrepresentations of fact to Plaintiffs in an effort to extract from Plaintiffs funds, assets, and

cryptocurrency to fund the CSM FUND Defendants’ own business expenses and to enrich

themselves, not to fund the purportedly legitimate purpose to which Plaintiffs were told by the CSM

FUND Defendants that their investment assets were being applied – all of which put the CSM

FUND Defendants’ own pecuniary interest ahead of Plaintiffs’ welfare and economic safety.

       105.    The CSM FUND Defendants solicited and/or accepted from Plaintiffs large sums of

funds, assets, and cryptocurrency while withholding from Plaintiffs certain material facts, including:

               (a) The CSM FUND Defendants did not utilize a proprietary, secret trading
                   system that helped its investors generate far-greater-than-average returns
                   on their investments;

               (b) Investment returns were not legitimately generated and were simply a
                   reallocation of new CSM FUND investors’ money used to pay the
                   promised returns on outstanding CSM FUND investors’ investments in
                   classic Ponzi scheme fashion;

               (c) COIN SIGNALS was not a legally formed entity registered with any
                   governmental authority, including the New York Department of State’s
                   Division of Corporations;

               (d) The CSM FUND was not registered as a hedge fund with, nor did it
                   obtain an exemption from registration from, any state or federal
                   securities regulatory authority;

               (e) The account statements presented to each investor, including Plaintiffs,
                   purporting to reflect the investor’s holdings in the CSM FUND were
                   fabricated by the CSM FUND Defendants with false and misleading
                   information;

               (f) The profit and loss statements presented to CSM FUND investors,
                   including Plaintiffs, which purported to reflect the financial strength of


                                                       - 20 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 21 of 25



                    the CSM FUND were fabricated by the CSM FUND Defendants with
                    false and misleading information;

                (g) The CSM FUND was not a hedge fund at all; and

                (h) The confidence the CSM FUND Defendants had instilled in Plaintiffs
                    based on SPENCE’s purported success as a cryptocurrency investor was
                    entirely baseless, as SPENCE made his profits by operating a Ponzi
                    scheme, not through verifiable investment strategies.

        106.    The CSM FUND Defendants each agreed to the illicit purpose for garnering

investment monies from Plaintiffs so that the CSM FUND Defendants could pay off debts entirely

unrelated to the CSM FUND and so they could enjoy lavish lifestyles with Plaintiffs’ funds, assets,

and cryptocurrency.

        107.    The CSM FUND Defendants were each aware of, and consented to, the

misrepresentations detailed above and knew that the efforts to garner funds, assets, and

cryptocurrency from Plaintiffs was all part of a fraud aimed solely at enriching the CSM FUND

Defendants without any intent to remunerate Plaintiffs in any legitimate way purported by the CSM

FUND.

        108.    In furtherance of their conspiracy, the CSM FUND Defendants made to Plaintiffs,

or agreed to have someone make on their behalf, the false statements of fact detailed above and

purposefully withheld from Plaintiffs certain material facts detailed above in a concerted effort to

obtain Plaintiffs’ funds, assets, and cryptocurrency.

        109.    To fulfill his role in the conspiracy, Defendant SPENCE solicited investors to

contribute assets to the CSM FUND, made numerous misrepresentations of material fact about his

credentials and the CSM FUND itself, and pretended to be operating a legitimate, legally-compliant

hedge fund. For his role in the conspiracy, SPENCE was duly compensated.

        110.    To fulfill his role in the conspiracy, Defendant CRUZ-HERRERA -- appearing

under the screen name CryptoSpaceGuy -- actively participated in the Discord chatroom as a strong

                                                       - 21 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 22 of 25



supporter of SPENCE and the CSM FUND; and he knowingly presented to Plaintiffs a false

representation of the CSM FUND and of SPENCE. In addition, CRUZ-HERRERA -- with

SPENCE’s knowledge and consent -- withheld from Plaintiffs and the other members of the

Discord subgroup CRUZ-HERRERA’s close relationship with SPENCE and the financial interests

they shared in the CSM FUND and other business ventures. For his role in the conspiracy, CRUZ-

HERRERA was duly compensated.

        111.   To fulfill his role in the conspiracy, Defendant JOHN DOE NO. 1 a/k/a

BLACKXANTUS managed a computerized program (a “bot”) on Discord which served as the

primary method of moving CSM FUND investors’ assets around.                                  Through his efforts,

BLACKXANTUS manufactured false investment account balances for each investor in the CSM

FUND, misled each investor as to how much the investor’s investment in the FUND was worth,

and helped distribute falsely-generated profits from the CSM FUND when those distributions were

actually nothing more than a reallocation of new investors’ funds to older investors. For his role in

the conspiracy, BLACKXANTUS was duly compensated.

        112.   The CSM FUND Defendants, through the CSM FUND, conducted no legitimate

investment fund -- something of which the CSM FUND Defendants were aware and which they

accepted as part of the scheme to defraud CSM FUND investors and accountholders, including

Plaintiffs.

        113.   As a direct and proximate result of the CSM FUND Defendants’ conspiracy,

Plaintiffs have suffered damage.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

                                                      - 22 -
                                               SILVER MILLER
                  11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                            www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 23 of 25



RUDENKO, an individual; and YEW HWEE NG, an individual; demand entry of a judgment

against Defendant JEREMY SPENCE, an individual, JAIME CRUZ-HERRERA, an individual; and

JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual, jointly and severally, for an amount

within the jurisdictional limits of this court, including an award of interest and costs.

                             COUNT IX – ACCOUNTING
            [AGAINST JEREMY SPENCE AND JOHN DOE NO. 1 A/K/A BLACKXANTUS]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        114.    COIN SIGNALS and the CSM FUND, acting through SPENCE and

BLACKXANTUS, owes fiduciary duties to its shareholders.

        115.    Despite Plaintiffs’ requests, SPENCE and BLACKXANTUS have refused to

provide Plaintiffs access to the CSM FUND’s books and records, including information reflecting

where and how their investments have been utilized and how much of Plaintiffs’ invested funds still

remain under the control of the CSM FUND, SPENCE and/or BLACKXANTUS.

        116.    The manner in which SPENCE and BLACKXANTUS pooled and allocated

cryptocurrency assets invested into the CSM FUND are so complicated that a jury would not be

able to ascertain damages.

        117.    The sole means of ascertaining such information and documentation are within the

control of SPENCE and BLACKXANTUS.

        118.    Because all of the account statements, profit and loss statements, and other books

and records of the CSM FUND created and published by SPENCE and BLACKXANTUS are

fabricated to present false and misleading information that does not reveal the true contributions

and holdings of each CSM FUND participant, Plaintiffs have no adequate remedy at law that would

allow them to ascertain the true measure of their damages.

        119.    An accounting is required to determine the amount of money owed to Plaintiffs.


                                                       - 23 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
         Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 24 of 25



        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN

DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand from Defendants

JEREMY SPENCE, an individual, and JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual,

jointly and severally, an accounting of Plaintiffs’ investments in the COIN SIGNALS MEX FUND.

                COUNT X – IMPOSITION OF A CONSTRUCTIVE TRUST
               [AGAINST JEREMY SPENCE, GERARD SPENCE, AND EMILY SPENCE]

        Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 68 above, and further allege:

        120.    This is an action to impose a constructive trust upon the property taken from

Plaintiffs that is currently held by Defendants SPENCE, GERARD SPENCE, and EMILY SPENCE.

This action further calls for the restoration to Plaintiffs of that wrongfully obtained property.

        121.    As set forth above, SPENCE -- through actual fraud, abuse of confidence, or other

questionable means -- has obtained Plaintiffs’ cryptocurrency, which in equity and good conscience

he should not be permitted to hold.

        122.    Upon information and belief, SPENCE -- after obtaining from Plaintiffs their

cryptocurrency -- has since transferred some or all of those assets to his parents (GERARD

SPENCE and EMILY SPENCE), who are believed to be holding those assets or have them held for

them by SPENCE in cryptocurrency wallets or trading accounts under their names.

        123.    The cryptocurrency assets at issue are specific, identifiable property and can be

traced in assets of Defendants SPENCE, GERARD SPENCE, and EMILY SPENCE.

        WHEREFORE, Plaintiffs MANFRED LAGEMANN, an individual; STEVEN KOENIG,

an individual; MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual; ROLAND

MAWLABAUX, an individual; CAMERON PATTISON, an individual; THI THANH XUAN
                                                       - 24 -
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
          Case 1:18-cv-12218-GBD Document 1 Filed 12/26/18 Page 25 of 25



DIANA VU a/k/a DIANA VU, an individual; EDMOND TRUONG, an individual; VITALIY

RUDENKO, an individual; and YEW HWEE NG, an individual; demand the equitable imposition

of a constructive trust over the property taken from Plaintiffs that is currently held by Defendants

JEREMY SPENCE, an individual, GERARD SPENCE, an individual; and EMILY SPENCE, an

individual; and further demand the restoration to Plaintiffs of that wrongfully obtained property.

                             PLAINTIFFS’ DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury

in this action of all issues so triable.

                                       RESERVATION OF RIGHTS

         Plaintiffs reserve their right to further amend this Complaint, upon completion of their

investigation and discovery, to assert any additional claims for relief against Defendants or other

parties as may be warranted under the circumstances and as allowed by law.


                                                                  Respectfully submitted,

                                                                  THE BRAUNSTEIN LAW FIRM, PLLC

                                                                  By: /s/
                                                                       Michael L. Braunstein, Esq.
                                                                       3 Eberling Drive
                                                                       New City, New York 10956
                                                                       Telephone:         (845) 642-5062
                                                                       E-mail: mbraunstein@braunsteinfirm.com
                                                                  - and -
                                                                  SILVER MILLER
                                                                  11780 W. Sample Road
                                                                  Coral Springs, Florida 33065
                                                                  Telephone:      (954) 516-6000
                                                                  DAVID C. SILVER (pro hac vice forthcoming)
                                                                  E-mail: DSilver@SilverMillerLaw.com
                                                                  JASON S. MILLER (pro hac vice forthcoming)
                                                                  E-mail: JMiller@SilverMillerLaw.com

                                                                  Counsel for Plaintiffs
Dated:    December 26, 2018
                                                         - 25 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
